Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 05/10/21. Claims 1 and 14 have been amended, claim 10 has been cancelled; and new claim 21 has been added. 
Claims 1-9 and 11-21 are pending.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…each of the refractive portions has a plurality of side surfaces when the refractive portions are arc-shaped columns, one of the side surfaces being an arc-shaped convex surface, and the side surface of the refractive portion away from the arc-shaped convex surface being in contact with the plate-shaped portion; when the refractive portions are the quadrangular prisms, one side surface of each of the refractive portion is in contact with the plate-shaped portion; a second uniaxial optical film layer laminated on a side of the plate-shaped portion near the refractive portion, the refractive portions being accommodated in the second uniaxial optical film layer, an extraordinary light refractive index of the first uniaxial optical film layer is greater than an ordinary optical refractive index of the second uniaxial optical film layer; and a first grating film layer disposed on a side of the second uniaxial optical film layer away from the first uniaxial optical film layer; wherein a material of the first uniaxial optical film layer is a liquid crystal molecular material of nematic phase.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-9 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, a second grating film layer, a second glass film layer and a photoresist layer… wherein the first grating film layer of the optical composite film layer and the first glass film layer, the first indium tin oxide film layer, the liquid crystal layer, the second indium tin oxide film layer, the second grating film layer, and the second glass film layer are sequentially laminated, and the photoresist layer is laminated between the second grating film layer and the second glass film layer, or the photoresist layer is laminated between the first glass film layer and the first indium tin oxide film layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 14. Claims 15-20 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 21 is the inclusion of the limitation 
“…each of the refractive portions has a plurality of side surfaces when the refractive portions are arc-shaped columns, one of the side surfaces being an arc-shaped convex surface, and the side surface of the refractive portion away from the arc-shaped convex surface being in contact with the plate-shaped portion; when the refractive portions are the quadrangular prisms, one side surface of each of the refractive portion is in contact with the plate-shaped portion; a second uniaxial optical film layer laminated on a side of the plate-shaped portion near the refractive portion, the refractive portions being accommodated in the second uniaxial optical film layer, an extraordinary light refractive index of the first uniaxial optical film layer is greater than an ordinary optical refractive index of the second uniaxial optical film layer; and a first grating film layer disposed on a side of the second uniaxial optical film layer away from the first uniaxial optical film layer; wherein the material of the second uniaxial optical film layer is a discotic liquid crystal molecular material.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 21.
Sugita et al. US 2012/0069272, Kim et al. US 2017/0038519, Lee et al. US 2016/0252665 and Lee et al. US 2015/0043221 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871